Grant, J.
(after stating the facts). Act No. 223 *121.known as the “ sales-in-bulk act,” was held valid by this court in Spurr v. Travis, 145 Mich. 721.
Counsel for the petitioning appellants appears to concede that under that act the sale was void, but claims that the receiver should either return the petitioners’ notes or pay them with the money derived from the sale of the goods. He also contends that the bill of sale should be treated as a mortgage. Neither of these contentions can be sustained. Otherwise a quick and easy way to completely avoid the statute would be furnished. A sale void as to creditors cannot, as between the parties, be made to operate to give the vendee a lien for the money he has paid. 4 Am. & Eng. Enc. Law (2d Ed.), p. 189. These petitioners acted in violation of the law. They are not before a court°of equity with clean hands. They are not in position to ask for any remedy in a court of equity. The holders of the notes in quéstion are not now before the court, and their rights cannot be determined in this proceeding. If they present their notes to the court for allowance against the estate of the company as indorser, the question will then arise for determination whether they are holders in due course and for value.
Decree affirmed, with costs. '
McAlvay, C. J., and Carpenter, Hooker, and Moore, JJ., concurred.